                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO. 5:17-CV-00169-TBR

KEVAN PALUSO                                                                        PLAINTIFF
v.
SONNY PERDUE, SECRETARY
UNITED STATES DEPARTMENT OF AGRICULTURE                                             DEFENDANT


                         MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Plaintiff, Kevan Paluso’s (“Paluso”) Motion to

Alter, Amend, or Vacate the Court’s Judgment. [DN 36.] Defendant, Sonny Perdue (“Perdue”) has

responded. [DN 37.] Paluso has replied. [DN 38.] As such, this matter is ripe for adjudication. For

the reasons that follow, Plaintiff’s Motion to Alter, Amend, or Vacate the Court’s Judgment [DN

36] is DENIED.

                                             I. Background

        Paluso filed suit in this Court alleging age discrimination, hostile working environment,

constructive discharge, invasion of privacy, and intentional infliction of emotional distress. [DN 1

at 4-6.] This Court in a previously filed Memorandum Opinion and Order dismissed Paluso’s

claims of constructive discharge, invasion of privacy, intentional infliction of emotional distress,

and his MSPB appeal due to lack of subject matter jurisdiction. [DN 34 at 14, 15.] This Court

dismissed the remaining claims for a failure to effect timely service. [Id. at 22-26.] Paluso filed

the present motion alleging an error of law was made and there is need to prevent manifest

injustice.

                                           II. Legal Standard

        The Sixth Circuit has consistently held that a Rule 59 motion should not be used either


                                                 1
to reargue a case on the merits or to reargue issues already presented, see Whitehead v. Bowen,

301 F. App'x 484, 489 (6th Cir. 2008) (citing Sault Ste. Marie Tribe of Chippewa Indians v. Engler,

146 F.3d 367, 374 (6th Cir. 1998)), or otherwise to "merely restyle or rehash the initial issues,"

White v. Hitachi, Ltd., 2008 U.S. Dist. LEXIS 25240, at *1 (E.D. Tenn. Mar. 20, 2008) (internal

quotation marks and citation omitted). "It is not the function of a motion to reconsider arguments

already considered and rejected by the court." Id. (citation omitted).

       As another district court in this Circuit put it, "[w]here a party views the law in a light

contrary to that of this Court, its proper recourse is not by way of a motion for reconsideration but

appeal to the Sixth Circuit." Hitachi Med. Sys. Am., Inc. v. Branch, 2010 U.S. Dist. LEXIS 73664,

at *1 (N.D. Ohio July 20, 2010) (internal quotation marks and citations omitted). Accordingly, the

Sixth Circuit instructs that a motion for reconsideration should only be granted on four grounds:

"Under Rule 59, a court may alter or amend a judgment based on: '(1) a clear error of law; (2)

newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.'" Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir.

2010) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)). Furthermore,

because there is an interest in the finality of a decision, this Court and other district courts have

held that "[s]uch motions are extraordinary and sparingly granted." Marshall v. Johnson, 2007

U.S. Dist. LEXIS 29881, at *2 (W.D. Ky. Apr. 19, 2007) (citing Plaskon Elec. Materials, Inc. v.

Allied-Signal, Inc., 904 F. Supp. 644, 669 (N.D. Ohio 1995)).

                                              III. Discussion

       Paluso first argues he can show good cause for the Court to exercise its discretion to find

service was executed in a reasonable time. Perdue argues Paluso has not shown good cause and

had opportunity to present these arguments. The Court agrees with Perdue.



                                                 2
       Paluso argues that there was a misstatement in his Response to the Motion to Dismiss that

“changes the analysis significantly”. [DN 36 at 2.] The fact Paluso argues that changes the Court’s

analysis is that Perdue was properly served on November 20, 2017. However, this fact is not new

to the Court. Paluso made this fact known to the Court in his response to the Motion to Dismiss.

[DN 29 at 20.] The Court considered this fact and still found service was not complete until January

28, 2019. [DN 34 at 6.] Paluso goes on to argue that the Court should reconsider its determination

not to exercise its discretion. In the Court’s Memorandum and Opinion, it weighed five factors

that are commonly used when exercising discretion in this manner. [Id. at 23-24.] Those factors

are:

       (1)whether a significant extension of time is required; (2) whether an extension of time
       would cause actual prejudice to the defendant other than the inherent prejudice in having
       to defend the lawsuit; (3) whether the defendant had actual notice of the lawsuit; (4)
       whether dismissal of the complaint without prejudice under Rule 4(m) would substantially
       prejudice the plaintiffs, (whether dismissal might cause the plaintiffs suit to be time-barred
       by the statute of limitations); and (5) whether the plaintiffs have made diligent, good faith
       efforts to effect proper service of process.

See e.g. Warrior Imps., Inc. v. 2 Crave, 317 F.R.D. 66, 70 (N.D. Ohio 2016); Winston v. Bechtel

Jacobs Co., LLC, No. 3:13-CV-192-TAV-CCS, 2015 U.S. Dist. LEXIS 31584, at *9 (E.D. Tenn.

Mar. 16, 2015). The Court weighed those factors and determined dismissal was proper. Paluso

now does nothing more than argue the Court should weigh those factors differently. A motion to

alter, amend or vacate does not give “defeated litigants a second chance to convince the court to

rule in their favor by presenting new explanation, new legal theories, or proof.” Acosta v. Off Duty

Police Servs., 2017 U.S. Dist. LEXIS 102053 *3 (W.D. Ky. June 30, 2017). Paluso argued those

five factors weighed in favor of the Court exercising its discretion in his response to the Motion

to Dismiss [DN 29 at 20] and does so again now. The Court will not consider the merits of this

argument as it has already done so.



                                                 3
       Paluso also argues that the Sixth Circuit prefers resolving cases on their merits. This, again,

is an argument the Court already considered. [DN 34 at 25.] Notwithstanding this argument, the

Court found that there was no good cause to extend the time and further declined to use its

discretion. “Manifest injustice has been defined as an error in the trial court that is direct, obvious,

and observable…A showing of manifest injustice requires that there exists a fundamental flaw in

the court’s decision that without correction would lead to a result that is both inequitable and not

in line with applicable policy.” Grayhawk, LLC v. Ind./Ky. Reg’l Council, Local Union No. 64,

2011 U.S. Dist. LEXIS 6714 *4 (W.D. Ky. Jan. 21, 2011). Paluso has not shown any such evidence

that meets the standard of manifest injustice. The Court understood that a dismissal of the case

would give a “harsh” result to Paluso when deciding to dismiss the case. Nonetheless, the Court

decided dismissal was proper. Paluso has not supported his argument that there was a clear error

of law or how manifest injustice will occur. Without such evidence, his motion must be denied.

                                               IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Paluso’s Motion to Alter,

Amend or Vacate [DN 36] is DENIED.

       IT IS SO ORDERED.




                                                                January 17, 2020




cc: counsel



                                                   4
